DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 3/07/2022 have been entered wherein claims 1, 8 and 17-18 are amended and claims 2 and 9 are cancelled. Accordingly, claims 1, 3-8 and 10-18 have been examined herein. The previous drawing objections and specification objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 1 and 8 are objected to because of the following informalities:  
Regarding claims 1 and 8, the claim language recites “toward the first and second pawls, and restrict the first and second bias member from respectively moving radially out of the first and second bores”. However, it is not precisely clear which structure is required to perform this function. Specifically, it is not precisely clear if this function is performed by the first and second bias members or the first and second bores. For purposes of examination, the first and second bores are being interpreted as performing this function, consistent with the disclosure as a whole. For clarification, it is suggested to remove the comma (,) located between the words “pawls” and “and” in the above cited limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure does not provide support in such a way to convey how the invention would operate with respect to the reversing lever being coupled to the first and second pawls to selectively allow either one of the first and second pawls to engage the drive gear. It is not clear how a pawl in the unengaged position then transfers to the engaged position. It is clear that the bias members biases the pawls into engagement with the drive gear. However, it is unclear how the pawl goes from being unengaged from the bias member to being engaged with the bias member. Referencing fig. 2, the pawls contain a bore located on a side face. As commonly seen in the prior art, a biasing 
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125) in view of Tiede (US Patent 5613585).
Regarding claim 1, Chen teaches a tool (fig. 1) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
 a head (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line) extending from the handle, the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to a work piece (structure indicated by element number 2 in fig. 1); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) coupled to the first and second pawls [0026] to selectively allow either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Chen does not teach the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, and restrict the first and second bias members from respectively moving radially out of the first and second bores, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Additionally, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s tube springs. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been 
Chen in view of Tiede teaches the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls (Chen was modified to include Tiede’s tube springs. Additionally, Chen’s bores were modified to properly seat Tiede’s tube springs), and restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores were modified to be substantially circular in order to properly seat Tiede’s tube springs. This modification teaches and restrict the first and second bias members from respectively moving radially out of the first and second bores), wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (As shown in Tiede’s fig. 8, the tube springs are compressed both when the pawl engages the drive gear and when the pawl does not engage the drive gear. When the respective pawl is selected to engage the drive gear, the respective bias member 
Regarding claim 3, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)). 

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 5, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

  Regarding claim 6, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 7, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Chen in view of Tiede does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, in the rejection of claim 1, Chen’s bores were modified and adapted in order to properly seat Tiede’s tube springs, wherein the bores are substantially circular. Further, it would have been obvious to create an opening in the bore which is an arc that extends less than 180 degrees. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. 
 Regarding claim 8, Chen teaches a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to selectively engage a drive gear ([0016-0017]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) coupled to the first and second pawls [0026] and adapted to selectively allow either one of the first and second pawls to engage the drive gear [0017] (figs. 4 and 5); 
first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) 

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

respectively allowing the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages4 75795325x.1the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. .  
Chen does not teach the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, and restrict the first and second bias members from respectively moving radially out of the first and second bores, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the 
Chen in view of Tiede teaches the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls (Chen was modified to include Tiede’s tube springs. Additionally, Chen’s bores were modified to properly seat Tiede’s tube springs), and restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores were modified to be substantially circular in order to properly seat Tiede’s tube springs. This modification teaches and restrict the first and second bias members from respectively moving radially out of the first and second bores), wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (As shown in Tiede’s fig. 8, the tube springs are compressed both when the pawl engages the drive gear and when the pawl does not engage the drive gear. When the respective pawl is selected to engage the drive gear, the respective bias member biases the pawl into engagement with the drive gear. Chen was modified to incorporate the tube spring teaching of Tiede and would function substantially similarly).
Regarding claim 10, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).  

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 12, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

Regarding claim 13, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 14, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Chen in view of Tiede does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, in the rejection of claim 8, Chen’s bores were modified and adapted in order to properly seat Tiede’s tube springs, wherein the bores are substantially circular. Further, it would have been obvious to create an opening in the bore which is an arc that extends less than 180 degrees. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. 
Regarding claim 15, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
Regarding claim 16, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tiede as applied to claims 3 and 10 above, and further in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen in view of Tiede teaches the claimed invention as rejected above in claim 3. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Regarding claim 11, Chen in view of Tiede teaches the claimed invention as rejected above in claim 10. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Claims 1, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 7987747), hereinafter Ross, in view of Chen (US PGPUB 20080006125) and Tiede (US Patent 5613585). 
Regarding claim 1, Ross teaches a tool (fig. 1) comprising: 
a head (fig. 1); 
a drive gear (gear 20) disposed within the head (fig. 1) and adapted to provide torque to a work piece (the gear 20 is capable of providing torque to a workpiece); 
first and second pawls adapted to engage the drive gear (pawls 18 and 16); 
a reversing lever (reversing lever 15) coupled to the first and second pawls to selectively allow either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64); 
Ross does not explicitly disclose a handle; a head extending from the handle, the head including first and second bores disposed therein; first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, and restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Chen teaches a handle (1), a head extending from the handle (fig. 1), the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below);

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls),

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear including a radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf springs and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a tool comprising a head and handle, the head including first and second bores, first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution for one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, as taught by Chen, it 
Ross in view of Chen and Tiede teaches and restrict the first and second bias members from respectively moving radially out of the first and second bores (Ross in view of Chen and Tiede teaches the bores are shaped to be substantially circular. The substantially circular bores restrict the first and second bias members from respectively moving radially out of the first and second bores).
Regarding claim 17, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Ross in view of Chen and Tiede teaches wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as modified by Tiede and Chen, teaches wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion. Specifically, when the first pawl engages the drive gear, Tiede’s first tubular bias member is engaged by the first pawl protrusion and when the second pawl engages the drive gear, Tiede’s second tubular bias member is engaged by the second pawl protrusion).  
Regarding claim 8, Ross teaches a ratchet mechanism (fig. 1) comprising: 
first and second pawls adapted to selectively engage a drive gear (pawls 18 and 16); a reversing lever (reversing lever 15) coupled to the first and second pawls and adapted to selectively allow either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64).
Ross does not explicitly disclose first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, and restrict the first and second bias members from respectively moving radially out of the first and second bores,
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages4 75795325x.1the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Chen teaches first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) respectively allowing the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages4 75795325x.1the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear including a radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf spring and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a ratchet mechanism comprising first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages4 75795325x.1the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution for one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, as taught by Chen, it would have been 
Ross in view of Chen and Tiede teaches and restrict the first and second bias members from respectively moving radially out of the first and second bores (Ross in view of Chen and Tiede teaches the bores are shaped to be substantially circular. The substantially circular bores restrict the first and second bias members from respectively moving radially out of the first and second bores).
Regarding claim 18, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Ross in view of Chen and Tiede teaches wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as modified by Tiede and Chen, teaches wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion. Specifically, when the first pawl engages the drive gear, Tiede’s first tubular bias member is engaged by the first pawl protrusion and when the second pawl engages the drive gear, Tiede’s second tubular bias member is engaged by the second pawl protrusion).  
Response to Arguments
5. Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
and restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores were modified to be substantially circular in order to properly seat Tiede’s tube springs. This modification teaches and restrict the first and second bias members from respectively moving radially out of the first and second bores). See above rejection for more details. 
Regarding claims 7 and 14, Applicant argues the prior art of record does not teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees (page 12 of Applicant’s remarks). Specifically, applicant argues the modification is based on hindsight reasoning and includes knowledge gleaned from applicant’s disclosure (page 12 of Applicant’s remarks). The examiner respectfully disagrees. When incorporating Tiede’s teaching of tubular springs into Chen, the tubular springs were not incorporated strictly through bodily incorporation. Rather, the tubular spring teaching was incorporated and it was asserted that it would have been obvious to a person having ordinary skill in the art to modify Chen’s bores to be substantially circular and to create an opening in the bore which is an arc that extends less than 180 degrees. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Additionally, incorporating the . 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723